Citation Nr: 0325707	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  02-01 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from September 1943 until 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

In an Informal Hearing Presentation dated July 24, 2003, the 
veteran's representative raised the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability.  The issue has not been addressed by the RO, 
nor developed for appellate consideration by the Board at 
this time.  As such, it is referred to the RO for appropriate 
action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000.  
The veteran's claim was received prior to November 9, 2000.  

In the present case, the veteran has not been informed as to 
what evidence would be needed to substantiate his claim and 
whether VA or the claimant is expected to attempt to obtain 
and submit such evidence.  Such notice must be accomplished 
in order to comply with the VCAA and with Quartuccio.



Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 
38 U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence.  

2.  Should the veteran submit any 
additional evidence, the RO should 
readjudicate the issue under appeal, 
considering any newly submitted evidence.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




